Case 21-30085-hdh11 Doc 716 Filed 04/30/21                    Entered 04/30/21 14:25:53            Page 1 of 4



    WINSTON & STRAWN LLP                             WERBNER LAW
    Rebecca M. Loegering                             Mark Werbner
    Texas State Bar No. 24098008                     Texas State Bar No. 21179700
    2121 N Pearl Street, Suite 900                   5600 W Lovers Lane, Suite 116-314
    Dallas, Texas 75201                              Dallas, Texas 75209
    Telephone: (214) 453-6500                        Telephone: (214) 884-4548
    Facsimile: (214) 453-6400                        mwerbner@werbnerlaw.com
    rloegering@winston.com
                                                     Co-Counsel for Wilson Phillips
    and
    Seth C. Farber (pro hac vice forthcoming)
    200 Park Avenue
    New York, New York 10166
    Telephone: (212) 294-6700
    Facsimile: (212) 294-4700
    sfarber@winston.com
    and
    Daniel J. McGuire (pro hac vice forthcoming)
    35 W. Wacker Drive
    Chicago, Illinois 60601
    Telephone: (312) 558-5600
    Facsimile: (312) 558-5700
    dmcguire@winston.com

    Co-Counsel for Wilson Phillips

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

       In re:                                            §    Chapter 11
                                                         §
       NATIONAL RIFLE ASSOCIATION OF                     §    Case No. 21-30085-hdh11
       AMERICA and SEA GIRT LLC,                         §
                                                         §    (Jointly Administered)
                      Debtors 1                          §


                           SECOND AMENDED NOTICE OF HEARING

          PLEASE TAKE NOTICE that a hearing on the Motion of Wilson Phillips For Entry of

an Order Modifying the Automatic Stay, to the Extent Applicable, to Allow Payment,

Reimbursement, and/or Advancement of Defense Costs Under the D&O Policy [Docket No. 557]

1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681(Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
Case 21-30085-hdh11 Doc 716 Filed 04/30/21             Entered 04/30/21 14:25:53      Page 2 of 4




has been rescheduled for May 19, 2021 at 1:30 p.m., prevailing Central Time before the Honorable

Harlin D. Hale.

       PLEASE TAKE FURTHER NOTICE that this hearing will be conducted by

videoconference and teleconference via Webex. To access Judge Hale’s Courtroom for the

hearing use the following link: https://us-courts.webex.com/meet/hale.        Parties wishing to

participate via telephone conference may dial-in at 1-650-479-3207, access code 476 420 189.

Parties attending the hearing are requested to include their names on the Court’s electronic sign-

in sheet located on Judge Hale’s web page under “Electronic Appearances” located at the following

link: https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates. Parties

should also review, prior to the hearing, the Webex Hearing Instructions attached hereto.


 Dated: April 30, 2021

 Respectfully submitted,

 /s/ Rebecca M. Loegering
 WINSTON & STRAWN LLP                               WERBNER LAW

 Rebecca M. Loegering                               Mark Werbner
 Texas State Bar No. 24098008                       Texas State Bar No. 21179700
 Dallas, Texas 75201                                5600 W Lovers Lane, Suite 116-314
 Telephone: (214) 453-6500                          Dallas, Texas 75209
 Facsimile: (214) 453-6400                          Telephone: (214) 884-4548
 rloegering@winston.com                             mwerbner@werbnerlaw.com

 and                                                Co-Counsel for Wilson Phillips

 Seth C. Farber (pro hac vice forthcoming)
 200 Park Avenue
 New York, New York 10166
 Telephone: (212) 294-6700
 Facsimile: (212) 294-4700
 sfarber@winston.com

 and




                                                2
Case 21-30085-hdh11 Doc 716 Filed 04/30/21          Entered 04/30/21 14:25:53   Page 3 of 4




 Daniel J. McGuire (pro hac vice forthcoming)
 35 W. Wacker Drive
 Chicago, Illinois 60601
 Telephone: (312) 558-5600
 Facsimile: (312) 558-5700
 dmcguire@winston.com

 Co-Counsel for Wilson Phillips




                                                3
Case 21-30085-hdh11 Doc 716 Filed 04/30/21          Entered 04/30/21 14:25:53       Page 4 of 4




                                     Certificate of Service

        I hereby certify that a true and correct copy of the foregoing document has been served
upon all parties receiving notice by and through the Court’s CM/ECF system and all parties named
on the attached Master Service List through the Court’s CM/ECF system, U.S. mail, and/or email.


                                        /s/ Rebecca M. Loegering
